United States Court of Appeals
                                                                             Fifth Circuit
                                                                             F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                             August 26, 2005
                             FOR THE FIFTH CIRCUIT                     Charles R. Fulbruge III
                                                                               Clerk


                                   No. 05-60174
                                 Summary Calendar



      JOAN STEED; FRANK STEED,

                                                    Plaintiffs-Appellants,

                                       versus

      GRAIN DEALERS MUTUAL INSURANCE COMPANY,

                                                    Defendant-Appellee.


                    Appeal from the United States District Court for
                         the Northern District of Mississippi
                              (USDC No. 2:03-CV-284)
           _________________________________________________________


Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Reviewing the district court’s grant of summary judgment de novo, we affirm

for the following reasons:

      1.      Grain Dealers’s argued in its motion for summary judgment that the


      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
     Steeds could not succeed on their breach of contract cause of action

     because the insurance policy was void due to material

     misrepresentations made by Joan Steed. It submitted evidence

     supporting its claim of material misrepresentations. It also argued that

     the Steeds could not succeed on their bad faith claims denial cause of

     action because they had no evidence that Grain Dealers acted

     maliciously in denying the claim. To survive summary judgment, the

     Steeds were then required to “submit or identify evidence in the record

     to show the existence of a genuine issue of material fact as to each

     element of the cause[s] of action,” Malacara v. Garber, 353 F.3d 393,

     404 (5th Cir. 2003), and articulate how that evidence supported their

     claims, Smith v. United States, 391 F.3d 621, 625 (5th Cir. 2004).

2.   The Steeds’ statement in their “Response to Summary Judgment

     Motion and Request for a Continuance” that they “deny making any

     misrepresentations during the application or claims process and further

     believe that Defendant is guilty of wrongful post claims underwriting”

     was insufficient to discharge their summary judgment burden. See

     Duffy v. Leading Edge Prods., Inc., 44 F.3d 308, 312 (5th Cir. 1995)

     (“[C]onclusory allegations unsupported by concrete and particular facts

                                  2
        will not prevent an award of summary judgment.”). Nor was that

        burden discharged by the fact that Grain Dealers’s summary judgment

        evidence contained sworn testimony by Joan Steed denying having

        made misrepresentations. The Steeds did not identify that evidence to

        the district court. Malacara, 353 F.3d at 405 (“When evidence exists

        in the summary judgment record but the nonmovant fails even to refer

        to it in the response to the motion for summary judgment, that evidence

        is not properly before the district court.”). Because the Steeds failed to

        respond to Grain Dealers’s summary judgment motion by identifying or

        submitting evidence establishing a genuine issue for trial, summary

        judgment was proper. See id. at 404.

AFFIRMED.




                                     3